



EXECUTION VERSION





--------------------------------------------------------------------------------







NOTE PURCHASE AGREEMENT
between
EMERGENT CAPITAL, INC.
and
IRONSIDES PARTNERS SPECIAL SITUATIONS MASTER FUND III L.P.
January 30, 2019

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page


NOTE PURCHASE AGREEMENT
 
1


ARTICLE I
 
DEFINITIONS
 
1


1.1
 
Definitions
 
1


ARTICLE II
 
PURCHASE AND SALE
 
5


2.1
 
Agreement to Purchase and Sell.
 
5


2.2
 
Closing
 
5


2.3
 
Deliveries
 
5


2.4
 
Closing Conditions
 
6


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
7


3.1
 
Representations and Warranties of the Company
 
7


3.2
 
Representations and Warranties of the Purchaser
 
10


ARTICLE IV
 
OTHER AGREEMENTS OF THE PARTIES
 
12


4.1
 
Transfer Restrictions
 
12


4.2
 
Furnishing of Information
 
13


4.3
 
Securities Laws Disclosure; Publicity; Confidentiality
 
13


4.4
 
Form D; Blue Sky Filings
 
13


4.5
 
Use of Proceeds
 
13


4.6
 
Indemnification of Purchaser.
 
14


ARTICLE V
 
MISCELLANEOUS
 
16


5.1
 
Termination
 
16


5.2
 
Fees and Expenses
 
17


5.3
 
Entire Agreement
 
17


5.4
 
Notices
 
17


5.5
 
Amendments; Waivers
 
18


5.6
 
Headings
 
18


5.7
 
Successors and Assigns
 
18


5.8
 
No Third-Party Beneficiaries
 
18


5.9
 
Governing Law
 
18


5.1
 
Survival
 
19


5.11
 
Execution
 
19


5.12
 
Severability.
 
19


5.13
 
Replacement of Notes
 
19


5.14
 
Remedies
 
19


5.15
 
Construction
 
19


 
 
 
 
 
SCHEDULE 1
 
Purchase of Securities
 
 
EXHIBIT A
 
LEGEND
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






NOTE PURCHASE AGREEMENT
This Note Purchase Agreement (this “Agreement”) is dated as of January 30, 2019,
by and between Emergent Capital, Inc., a Florida corporation (the “Company”),
and Ironsides Partners Special Situations Master Fund III L.P., a Cayman Islands
exempted limited partnership (the “Purchaser”).
WHEREAS, pursuant to the Indenture (as defined below), the Company has issued
$41,446,235.53 in aggregate principal amount of 8.5% Senior Notes due 2021
(“Senior Notes”) and may issue up to $70,000,000 principal amount of Senior
Notes; and
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, Senior Notes in the principal amounts set forth
opposite the Purchaser’s name on Schedule 1 (the “Notes”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE IDEFINITIONS

1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
“Affiliate” “means, in respect of any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with, the first Person. With respect to the Purchaser, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as the Purchaser will be deemed to be an Affiliate
of the Purchaser.
“Applicable Law” means, with respect to any Person, all provisions of Law that
apply to such Person and such Person’s activities, assets and property.
“Board” means the Board of Directors of the Company.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Boca Raton, Florida are authorized or required to close.
“Claim” shall have the meaning ascribed to such term in Section 4.6(c).
“Claim Notice” shall have the meaning ascribed to such term in Section 4.6(c).
“Closing” means the closing of the purchase and sale of the Notes pursuant to
Section 2.2.
“Closing Date” means the Business Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to the Purchaser’s obligations to pay the Purchase Price
and the Company’s obligations to deliver a Note have been satisfied or waived.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Contract” means any written or oral contract, agreement, indenture, note, bond,
mortgage, loan, instrument, lease, commitment or other arrangement or agreement.
“Control” means, in relation to any Person, where a Person (or Persons acting in
concert) has direct or indirect control (a) of the affairs of another Person,
(b) over more than 25% of the total voting rights conferred by all the issued
shares in the capital of another Person which are ordinarily exercisable in a
general meeting or (c) of a majority of the board of directors of another Person
(in each case whether pursuant to relevant governance documents, Contract or
otherwise) and “Controlled” shall be construed accordingly.
“Equitable Exceptions” means, with respect to the enforceability of any
obligation, that such obligation is subject to (a) applicable bankruptcy,
insolvency, moratorium, receivership, assignment for the benefit of creditors or
other similar state or federal laws affecting the rights and remedies of
creditors generally (including, without limitation, fraudulent conveyance or
transfer laws) and judicially developed doctrines in this area, such as
equitable subordination and substantive consolidation of entities and (b)
equitable principles (whether considered in a proceeding in equity or at law).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“GAAP” means U.S. generally accepted accounting principles, as in effect from
time to time.
“Governmental Authority” means any international, supranational or national
government, any state, provincial, local or other political subdivision thereof,
any entity, authority or body exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
any government authority, agency, department, board, commission or
instrumentality of the United States or another nation or jurisdiction, any
State of the United States or any political subdivision of any thereof, any
court, tribunal or arbitrator, or any self-regulatory organization.
“Indebtedness” means, without duplication, any of the following: (i) any
indebtedness for borrowed money or that is evidenced by notes, bonds, debentures
or similar instruments; (ii) all capitalized leases (to the extent required to
be capitalized pursuant to GAAP), letters of credit, and surety or other bonds
of the Company and its subsidiaries; (iii) all payment obligations under any
derivative or hedging agreements to which the Company or its subsidiaries are
party, other than any currency hedging agreements entered into in the ordinary
course of business; (iv) any guarantees by the Company or its subsidiaries of
the Indebtedness of any other Person; (v) obligations issued or assumed as the
deferred purchase price of property or services; (vi) accrued but unpaid
milestone payments; (vii) accrued but unpaid royalty obligations; (viii) asset
retirement obligations and similar obligations; (ix) obligations evidenced by
any securitization or factoring arrangements; and (x) any Indebtedness of the
type described in the foregoing clauses secured by a Lien on any asset or group
of assets of the Company or its subsidiaries.
“Indenture” means that certain Amended and Restated Indenture, dated as of July
28, 2017 by and between Wilmington Trust, National Association, as indenture
trustee and the Company, as amended, amended and restated, supplemented or
otherwise modified from time to time.
“Judicial Authority” means any court, arbitrator, special master, receiver,
tribunal or similar body of any kind (including any Governmental Authority
exercising judicial powers or functions of any kind).
“Law” means any treaty, code, statute, law (including common law), rule,
regulation, convention, ordinance, Order, regulatory policy statement or similar
guidance, binding directive or decree of any Governmental Authority or Judicial
Authority.
“Legal Proceedings” means any judicial, administrative or arbitral claim,
action, complaint, hearing, petition, suit, mediation, litigation,
investigation, examination, inspection or other proceeding, at law or in equity,
in any case, by or before a Governmental Authority or Judicial Authority.
“Liabilities” means any and all Indebtedness, liabilities, obligations,
deficiencies, penalties, assessments, fines, claims, causes of action or other
losses, fees, costs or expenses, whether accrued or fixed, absolute or
contingent, matured or unmatured, due or to become due and whether arising under
any Order, Contract or otherwise.
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, or preemptive right.
“Material Adverse Effect” means any event, circumstance, change or effect that,
individually or in the aggregate, has, or is reasonably expected to have, a
material adverse effect on the assets, liabilities, results of operations,
business or financial condition of a Person and its subsidiaries, taken as a
whole, the ability of such Person to perform its obligations under the
Transaction Documents or the ability of such Person to consummate the
Transactions in a timely manner; provided, however, that none of the following
events, circumstances, changes or effects, in and of itself or themselves, shall
constitute (or be taken into account in determining the occurrence of) a
Material Adverse Effect: (a) any change in general economic conditions or
effects resulting from factors generally affecting companies in the industry in
which such Person conducts business; (b) the announcement or performance of this
Agreement or the Transactions; (c) any change required by any change in Law or
accounting standards or any change in the interpretation or enforcement of any
of the foregoing; or (d) the failure of the financial or operating performance
of such Person, such Person’s subsidiaries or such Person’s business to meet
internal or analyst projections, forecasts or budgets (or the projections,
forecasts or budgets of another Party hereto) for any period; provided, further,
that with respect to each of the exclusions in clauses (a) or (c) above, such
exclusions shall only apply to the extent that the effect of such change is not
materially more adverse with respect to such Person and its subsidiaries than
the effect on comparable businesses in the industry in which such Person and its
subsidiaries conduct business.
“Notes” shall have the meaning ascribed to such term in the Recitals.
“Order” means any judgment, writ, decree, directive, decision, injunction,
ruling, award assessment, arbitration award, or order (including any consent
decree or cease and desist order) of any kind of any Governmental Authority or
Judicial Authority.
“Permit” means any consent, franchise, license, approval, authorization,
registration, certificate, certification or permit issued or granted by any
Governmental Authority.
“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company or
other entity
“Purchase Price” shall have the meaning ascribed to such term in Section 2.1.
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.6.
“Resolutions” shall have the meaning ascribed to such term in Section
2.4(b)(iii).
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
“SEC” means the Securities and Exchange Commission.
“SEC Reports” means all registration statements, prospectuses, reports,
schedules, forms, statements, and other documents (including exhibits and all
other information incorporated by reference) required to be filed or furnished
by the Company with or to the SEC since January 1, 2017.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Third Party Notice” shall have the meaning ascribed to such term in Section
4.6(c).
“Transaction Documents” means this Agreement, the Note and the other agreements,
documents and instruments to be delivered in connection with the Transactions.
“Transactions” means each of the transactions and actions contemplated by this
Agreement and the other Transaction Documents.
“Trustee” means Wilmington Trust, National Association, as indenture trustee
under the Indenture.

ARTICLE II    PURCHASE AND SALE

2.1    Agreement to Purchase and Sell. At the Closing, the Purchaser will
purchase from the Company, and the Company will issue and sell to the Purchaser,
the Notes in the face amount set forth opposite the Purchaser’s name on Schedule
1 for the purchase price set forth opposite the Purchaser’s name on Schedule 1.
The aggregate purchase price to be paid by the Purchaser under this Section 2.1
is hereinafter referred to as the “Purchase Price”.

2.2    Closing. On the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company or its designee via wire transfer to the account as
specified in writing by the Company immediately available funds equal to the
Purchase Price and the Company shall deliver to the Purchaser the purchased
Notes as set forth on Schedule 1 and the other items set forth in Section 2.3
issuable at Closing. Upon satisfaction of the conditions set forth in
Sections 2.3 and 2.4, the Closing shall occur at the offices of Kelley Drye &
Warren LLP, 101 Park Avenue, New York, NY 10178, or such other location and/or
by such other method as the parties shall mutually agree.

2.3    Deliveries.
(a)    On the Closing Date, the Company shall deliver or cause to be delivered
to the Purchaser (or its designee) or other applicable Person the following:
(i)    a secretary’s certificate, dated as of the Closing Date, certifying as to
(A) the incorporation and active status of the Company in the State of Florida
based upon a certificate issued by the Secretary of State of the State of
Florida as of a date within thirty (30) days of the Closing Date, (B) the
Resolutions, (C) the Articles of Incorporation of the Company, as amended to
date, certified as of a date within thirty (30) days of the Closing Date, and
(D) the Amended and Restated Bylaws of the Company, each as in effect as of the
Closing Date;
(ii)    a Note, duly executed by the Company and authenticated by the Trustee;
(iii)    such other documents as the Trustee may require in connection with the
issuance of the Note; and
(iv)    such other documents relating to the Transactions as the Purchaser or
its counsel may reasonably request.
(b)    On the Closing Date, the Purchaser shall deliver or cause to be delivered
to the Company the following:
(i)    the Purchase Price by wire transfer to the account as specified in
writing by the Company;
(ii)    such other documents as the Trustee may require in connection with the
issuance of such Notes; and
(iii)    such other documents relating to the Transactions as the Company or its
counsel may reasonably request.

2.4    Closing Conditions.
(a)    The obligations of the Company hereunder in connection with the Closing
are subject to the satisfaction of the following conditions, except to the
extent waived in writing by the Company:
(i)    the accuracy in all material respects when made and on such Closing Date
of the representations and warranties of the Purchaser contained herein (without
giving any effect to any limitation as to “materiality” or “Material Adverse
Effect” set forth therein);
(ii)    all obligations, covenants and agreements of the Purchaser under this
Agreement required to be performed at or prior to such Closing Date shall have
been performed; and
(iii)    the delivery by the Purchaser of the items required to be delivered to
the Company set forth in Section 2.3(b) of this Agreement.
(b)    The obligations of the Purchaser hereunder in connection with the Closing
are subject to the satisfaction of the following conditions, except to the
extent waived in writing by the Purchaser:
(i)    the accuracy in all material respects on such Closing Date of the
representations and warranties of the Company contained herein (without giving
any effect to any limitation as to “materiality” or “Material Adverse Effect”
set forth therein);
(ii)    all obligations, covenants and agreements of the Company under this
Agreement required to be performed at or prior to such Closing Date shall have
been performed;
(iii)    the delivery by the Company of the items required to be delivered to
the Purchaser set forth in Section 2.3(a) of this Agreement;
(iv)    the Board shall have approved the Transactions and shall have adopted
resolutions consistent therewith (the “Resolutions”);
(v)    there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
(vi)    all accrued and unpaid fees and expenses of the Purchaser and all
transaction costs, including reasonable attorneys’ fees, shall have been paid in
full in cash, through the Closing Date.

ARTICLE III    REPRESENTATIONS AND WARRANTIES

3.1    Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Purchaser as follows:
(a)    Existence; Good Standing. It is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, duly
qualified to do business and in good standing under the Laws of each
jurisdiction where such qualification is required, and has all requisite power
and authority to own and operate its properties and to conduct its business, as
conducted and planned to be conducted as of the date hereof. The state of
residence or principal place of business of the Company is Florida.
(b)    Authority; Enforceability. It has the requisite corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is or shall be a party and to perform its obligations
hereunder and thereunder, and to consummate the transactions contemplated herein
and therein. The execution and delivery by it of this Agreement and the other
Transaction Documents to which it is or shall be a party, the performance of its
obligations hereunder and thereunder, and the consummation by it of the
Transactions have been duly authorized by all requisite corporate action on its
part and no other corporate authorization or proceedings on its part is required
therefor. This Agreement and the other Transaction Documents to which it is or
shall be a party has been or shall be duly executed and delivered by it, as the
case may be, and, assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, constitutes the legal, valid and binding obligation
of the Company, enforceable against it in accordance with its terms, except for
the Equitable Exceptions.
(c)    Approvals. No notices are required to be delivered to, and, other than
the Resolutions, no approvals and consents are required to be obtained from, the
Board or any shareholder of the Company under: (i) Applicable Law; (ii) the
organizational documents of the Company; or (iii) any Contract to which the
Company is a party, in each case, in connection with the execution and delivery
by it of this Agreement and the other Transaction Documents to which it is or
shall be a party and the consummation of the Transactions.
(d)    No Conflicts. Neither the execution, delivery or performance by the
Company of the Transaction Documents to which it is or shall be a party, nor the
consummation by the Company of the Transactions, does or shall violate, conflict
with, breach or constitute a default under, or shall violate, conflict with,
breach or constitute a default under (in each case, with or without the giving
of notice, the lapse of time or both) any of the provisions of: (i) any of the
organizational documents of the Company; (ii) any Contract; (iii) any Applicable
Law; or (iv) any Permit or Order or judgment applicable to the Company.
(e)    All Necessary Consents. Neither the execution, delivery or performance by
the Company of this Agreement and the other Transaction Documents to which it is
or shall be a party, nor the consummation by the Company of the Transactions,
does or will: (i) require the Company to obtain or make any consent, waiver,
approval, authorization, Order or Permit of, declaration, filing or registration
with, other action by, or notification to, any Governmental Authority or other
authority of any kind; or (ii) require the consent, waiver, approval,
authorization, notification or action of, by or to (as applicable) any other
Person pursuant to the terms and conditions of any Contract in order to avoid
any breach, default, violation, termination, modification or prepayment
thereunder.
(f)    SEC Filings; Investment Company. The Company has timely filed with or
furnished to, as applicable, the SEC the SEC Reports. True, correct, and
complete copies of all SEC Reports are publicly available in the Electronic Data
Gathering, Analysis and Retrieval database of the SEC. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Exchange Act or the Securities Act, as applicable, and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Reports, and
none of the SEC Reports, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. None of
the statements made in any such SEC Reports is, or has been, required to be
amended or updated under Applicable Law (except for such statements as have been
amended or updated in subsequent filings made prior to the date hereof). As of
their respective dates, the financial statements of the Company included in the
SEC Reports complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC applicable with
respect thereto. Such financial statements have been prepared in accordance with
GAAP, consistently applied, during the periods involved (except as may be
otherwise indicated in such financial statements or the notes thereto or, in the
case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to immaterial year-end audit adjustments). The
Company is not an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.
(g)    Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Notes by the
Company to the Purchaser as contemplated hereby.
(h)    Disclosure. All disclosures provided to the Purchaser regarding the
Company, its business and the Transactions furnished by or on behalf of the
Company with respect to the representations and warranties made herein are true
and correct in all material respects with respect to such representations and
warranties and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, and when taken as a
whole, not misleading.
(i)    No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Notes contemplated by the Transaction Documents to be integrated
with prior offerings by the Company for purposes of the Securities Act.
(j)    No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any Notes by any form of general
solicitation or general advertising. The Company has offered the Notes for sale
only to the Purchaser and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.
(k)    Acknowledgment Regarding Purchaser’s Purchase of Notes. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
Transactions. The Company further acknowledges that the Purchaser is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement or the other Transaction Documents and any advice
given by the Purchaser or any of its representatives or agents in connection
with this Agreement or the other Transaction Documents is merely incidental to
the Purchaser’s purchase of the Notes. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the Transactions by the Company
and its representatives.
(l)    Shareholder Rights Plan. No shareholder rights plan or similar plan or
arrangement is in effect with respect to the Company.
(m)    Brokers. No broker, finder, investment banker or other Person has been
engaged by the Company that is entitled to any brokerage, finder’s or other fee
or commission from the Company in connection with the transactions contemplated
herein.

3.2    Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:
(a)    Existence; Good Standing. It is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to own and operate its properties and to conduct
its business, as conducted and planned to be conducted as of the date hereof.
The state of residence or principal place of business of the Purchaser is set
forth on Schedule 1.
(b)    Authority; Enforceability. It has the requisite corporate or limited
partnership power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is or shall be a party (if any), to
perform its obligations hereunder and thereunder, and to consummate the
Transactions. The execution and delivery by it of this Agreement and the other
Transaction Documents to which it is or shall be a party (if any), the
performance of its obligations hereunder and thereunder, and the consummation by
it of the Transactions have been duly authorized by all requisite action on its
part and no other limited partnership authorization or proceedings on its part
is required therefor. This Agreement and each other Transaction Document to
which it is or shall be a party (if any) has been or shall be duly executed and
delivered by it, as the case may be, and, assuming the due authorization,
execution and delivery of this Agreement and such other Transaction Documents by
the other parties hereto and thereto, each constitutes or shall constitute the
legal, valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except for the Equitable Exceptions.
(c)    Approvals. No notices are required to be delivered to, and no approvals
and consents are required to be obtained from, the board of directors (or
similar governing body, as applicable) or partners or equity holders of the
Purchaser under: (i) Applicable Law or (ii) the organizational documents of the
Purchaser in connection with the execution and delivery by it of this Agreement
and the other Transaction Documents to which it is or shall become a party and
the consummation of the Transactions.
(d)    No Conflicts. Neither the execution, delivery or performance by the
Purchaser of the Transaction Documents to which it is or shall be a party, nor
the consummation by the Purchaser of the Transactions, does or shall violate,
conflict with, breach or constitute a default under, or shall violate, conflict
with, breach or constitute a default under (in each case, with or without the
giving of notice, the lapse of time or both) any of the provisions of: (i) any
of the organizational documents of the Purchaser; (ii) any Applicable Law; or
(iii) any Permit or Order or judgment applicable to the Purchaser .
(e)    All Necessary Consents. Neither the execution, delivery or performance by
the Purchaser of this Agreement and the other Transaction Documents to which it
is or shall be a party, nor the consummation by the Purchaser of the
Transactions, does or will: require the Purchaser to obtain or make any consent,
waiver, approval, authorization, Order or Permit of, declaration, filing or
registration with, other action by, or notification to, any Governmental
Authority or other authority of any kind.
(f)    Own Account. The Purchaser understands that the Notes are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities Law and is acquiring the Notes for its own account
and not with a view to or for distributing or reselling such Notes or any part
thereof in violation of the Securities Act or any applicable state securities
Law, has no present intention of distributing any of such Notes in violation of
the Securities Act or any applicable state securities Law and has no arrangement
or understanding with any other persons regarding the distribution of such Notes
(this representation and warranty not limiting the Purchaser’s right to sell the
Notes in compliance with applicable federal and state securities Laws) in
violation of the Securities Act or any applicable state securities Law. The
Purchaser is acquiring the Notes hereunder in the ordinary course of its
business. The Purchaser does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Notes.
(g)    Purchaser Status. At the time the Purchaser was offered the Notes, it
was, and at the date hereof it is, and on each date on which it receives the
Securities it will be, either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. The Purchaser was not organized for the purpose of acquiring the Notes and
is not required to be registered as a broker-dealer under Section 15 of the
Exchange Act.
(h)    Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Notes, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Notes and, at the present time, is able to afford a
complete loss of such investment.
(i)    General Solicitation. The Purchaser is not purchasing the Notes as a
result of any advertisement, article, notice or other communication regarding
the Notes published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement. The Purchaser further acknowledges that
it, or its Affiliates, has a pre-existing relationship with the Company such as
(i) as a holder of currently outstanding securities of the Company or (ii)
another affiliation with the Company.
(j)    Brokers. No broker, finder, investment banker or other Person has been
engaged by the Purchaser that is entitled to any brokerage, finder’s or other
fee or commission from the Purchaser in connection with the transactions
contemplated herein.
(k)    Access to Information. The Purchaser acknowledges that it has reviewed
the SEC Reports and the Transaction Documents and has been afforded the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the Company and the
terms and conditions of the offering of the Notes and the merits and risks of
investing in the Notes. Neither such inquiries nor any other investigation
conducted by or on behalf of the Purchaser or its representatives or counsel
shall modify, amend or affect the Purchaser’s right to rely on the truth,
accuracy and completeness of the SEC Reports and the Transaction Documents, and
the Company’s representations and warranties contained in the Transaction
Documents.
The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereunder other than those specifically set forth in this
Section 3.2.

ARTICLE IV    OTHER AGREEMENTS OF THE PARTIES

4.1    Transfer Restrictions. The Purchaser acknowledges and understands that
(i) the Notes may only be disposed of in compliance with state and federal
securities Laws and (ii) in connection with any transfer of Notes other than
pursuant to an effective registration statement or pursuant to an available
exemption from the registration requirements of the Securities Act (including
Rule 144), to the Company or to an Affiliate of the Purchaser or in connection
with a pledge as contemplated in this Section 4.1, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of the Purchaser under this Agreement. Any transfer or purported transfer
of the Notes in violation of this Section 4.1 shall be void.
The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Notes to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of such arrangement, the
Purchaser may transfer pledged or secured Notes to the pledgees or secured
parties. Such pledge or transfer would not be subject to approval of the Company
and no legal opinion of legal counsel of the pledgee, secured party or pledgor
shall be required in connection therewith. Further, no notice shall be required
of such pledge or transfer. The Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Notes may reasonably request in
connection with a pledge or transfer of the Notes, in accordance with the
Indenture.
The Purchaser agrees to the imprinting or notating of a legend on or to any of
the Notes (and any certificates or instruments representing the Notes)
substantially as set forth on Exhibit A hereto.

4.2    Furnishing of Information. As long as the Purchaser beneficially or
legally owns Notes, the Company covenants to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. As long as the Purchaser owns Notes, but only until all such Notes
may be sold under Rule 144(b)(1) without regard to meeting the requirements of
rule 144(c), if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Purchaser and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchaser to sell the Notes under Rule 144. The Company will be deemed to have
furnished such reports to the Purchaser if the Company has filed such reports
with the SEC using the SEC’s Electronic Data Gathering, Analysis and Retrieval
system and such reports are publicly available. The Company further covenants
that it will take such further action as the Purchaser may reasonably request,
all to the extent required from time to time to enable the Purchaser to sell
such Notes without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144.

4.3    Securities Laws Disclosure; Publicity; Confidentiality. In accordance
with the requirements of the Exchange Act, the Company shall cause a Current
Report on Form 8-K relating to the sale of the Notes under this Agreement to be
transmitted to the SEC for filing, which Form 8-K shall be reasonably acceptable
to the Purchaser, disclose the material terms of the transactions contemplated
hereby, and attach forms of the Transaction Documents thereto. The Company and
the Purchaser shall consult with each other in issuing any other press releases
with respect to the transactions contemplated hereunder, and neither the
Purchaser nor the Company shall issue any such press release or otherwise make
any such public statement without the prior written consent of the other, except
if such disclosure is required by Applicable Law, in which case the Purchaser or
the Company, as applicable, shall promptly provide the other with prior notice
of such public statement or communication.

4.4    Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Notes as required under Regulation D. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Notes for, sale to the Purchaser at the Closing and issuance to the Purchaser
pursuant to this Agreement under applicable securities or “Blue Sky” Laws of the
states of the United States, and shall provide evidence of any such action so
taken to the Purchaser on or prior to such Closing Date. The Company shall make
all filings and reports relating to the offer and sale of the Notes required
under applicable securities or “Blue Sky” Laws of the states of the United
States following the Closing Date.

4.5    Use of Proceeds. The Company shall use the net proceeds from the sale of
the Securities hereunder for working capital and general corporate purposes.

4.6    Indemnification of Purchaser.
(a)    Indemnification. Subject to the provisions of this Section 4.6, the
Company will indemnify and hold the Purchaser and its affiliates, subsidiaries,
members, partners, shareholders and with respect to each of the foregoing, all
of their respective successors and assigns, and current and former officers,
directors, principals, employees, agents, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, and other
professionals (each, a “Purchaser Party”) harmless from any and all
out-of-pocket loss, Liability, claim, charge, assessed interest, judgment, fine,
penalty, damage, fee or expense (including reasonable legal, consultant,
accounting and other professional fees and expenses and including any mitigation
cost and any cost of determining that there has been a breach under this
Agreement or any other Transaction Document) (collectively, “Losses”) incurred
by such Purchaser Party resulting from (a) any breach of any representation and
warranty of the Company contained in this Agreement or in any other Transaction
Document, (b) any failure by the Company to perform any covenant or agreement
hereunder, under any other Transaction Document or under any agreement
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Purchaser Party by any Person (including for these purposes
a derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of this
Agreement, any other Transaction Document or any other certificate, instrument
or document contemplated hereby or thereby, or (ii) any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance and sale of the Notes; provided that indemnification for Losses
under this Section 4.6(b) or (c) shall not apply if such Losses result solely
from a breach of the Purchaser’s representations, warranties or covenants under
the Transaction Documents or any agreements or any violations by the Purchaser
of state or federal securities Laws or any conduct by the Purchaser which
constitutes fraud, gross negligence, willful misconduct or malfeasance. For
purposes of determining the existence of any breach of any representation or
warranty contained in this Agreement or the amount of Losses incurred with
respect to a breach of any representation or warranty contained in this
Agreement, any other Transaction Document or any certificate delivered pursuant
to this Agreement or any other Transaction Document, each such representation or
warranty shall be read without reference to “materiality” or a “Material Adverse
Effect” qualifier. The Purchaser Parties shall be third party beneficiaries of
this Section 4.6, each of whom may enforce the provisions of this Section 4.6.
(b)    Limitations on Indemnification. In no event shall any Purchaser Party be
entitled to double recovery hereunder. If any circumstance constitutes a breach
of more than one representation, warranty or covenant, the Purchaser Party(ies)
shall only be entitled to recover once in respect of such circumstance. The
right to indemnification, recovery of Losses or any other remedy shall not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or any other Transaction Document or
the Closing Date, with respect to the accuracy or inaccuracy of or compliance
with any representation, warranty, covenant or agreement made by the Company, or
any other matter. The waiver of any condition based on the accuracy of any such
representation or warranty, or on the performance of or compliance with any such
covenant or agreement, shall not affect the right to indemnification, recovery
of Losses or any other remedy based on any such representation, warranty,
covenant or agreement. In no event shall the Company (and/or its Affiliates, or
any of its respective, members, directors, officers, employees, servants, agents
or attorneys) be liable to the Purchaser Parties for any consequential damages
whatsoever including without limitation, damages for loss of profits, loss of
business, loss of savings, business interruption, work stoppages, or other
indirect, special, consequential, punitive, or incidental damages arising out of
this Agreement, even if it has been advised of the possibility of such damages.
(c)    Procedures. If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, the
Purchaser Party shall promptly cause written notice (the “Third Party Notice”)
of the assertion of such Legal Proceeding to be forwarded to the Company. The
Company shall have the right, at its sole option and expense, by providing
written notice to the Purchaser Party, to (i) take control of the defense and
investigation of such Legal Proceeding, (ii) employ and engage attorneys of its
own choice (subject to the prior written approval of the Purchaser Party, such
approval not to be unreasonably withheld, conditioned or delayed) to handle and
defend the same, at the Company’s sole cost, risk and expense and (iii)
compromise or settle such Legal Proceeding, which compromise or settlement shall
be made only with the prior written consent of the Purchaser Party; provided
that such consent shall not be required if such settlement (w) includes an
unconditional release of the Purchaser Party, (x) otherwise provides solely for
payment of monetary damages for which the Company shall be responsible and no
other form of relief or penalty, (y) shall not increase the tax liability of the
Purchaser Party for any taxable year or other taxable period and (z) does not
involve the admission of liability or wrongdoing on the part of the Purchaser
Party. The Purchaser Party shall, at the Company’s expense, cooperate in all
reasonable respects with the Company and its attorneys in the investigation,
trial and defense of such Legal Proceeding and any appeal arising therefrom, and
the Purchaser Party may, at its own cost, monitor and further participate in the
investigation, trial and defense of such Legal Proceeding and any appeal arising
therefrom. Notwithstanding the Company’s election to assume the defense of such
Legal Proceeding, the Purchaser Party shall have, upon giving prior written
notice to the Company, the right to employ one separate counsel and to
participate in the defense of such Legal Proceeding, and the Company shall bear
the reasonable fees, costs and expenses of such separate counsel for the
Purchaser Party if, but only if, the Purchaser Party shall have reasonably
concluded in good faith that (x) an actual or potential conflict of interest
(including one or more legal defenses or counterclaims available to it or to
other Purchaser Parties that are different from or additional to those available
to the Company) makes it inappropriate in the reasonable judgment of the
Purchaser Party for the same counsel to represent both the Purchaser Party and
the Company or (y) the claim seeks nonmonetary relief which, if granted, could
materially and adversely affect the Purchaser Party or its Affiliates. If the
Company elects not to defend against such Legal Proceeding, does not, within
fifteen (15) days after receipt of the Third Party Notice (or such earlier date,
if the failure to assume the defense by such earlier date would materially
impair the ability of the indemnified party to defend such Legal Proceeding),
acknowledge in writing its intent to assume the defense of such Legal Proceeding
pursuant to this Section 4.6(c), contests its obligation to indemnify the
Purchaser Party in connection with such Legal Proceeding, or fails to defend
against such Legal Proceeding with reasonable diligence, the Purchaser Party may
defend against such Legal Proceeding, in which cases the costs of defending such
Legal Proceeding shall constitute indemnifiable Losses under this Section 4.6,
and the Company shall have the right to participate therein at its own cost. If
the Purchaser Party defends any Legal Proceeding, then it shall keep the Company
regularly apprised of the status of the Legal Proceeding and the Company shall
promptly reimburse the Purchaser Party for the reasonable expenses of counsel
engaged by the Purchaser Party to investigate, monitor, respond to or defend
such Legal Proceeding promptly upon submission of periodic bills unless (A) the
Company is asserting in good faith a bona fide contest to its obligation to
indemnify the Purchaser Party and (B) the Company deposits in escrow in a manner
and with and an escrow agent reasonably satisfactory to such Purchaser Party all
amounts that would have been payable to such Purchaser Party under this sentence
in the absence of such a contest as and when such amounts would have been
payable. In no event shall the Purchaser Party be entitled to compromise or
settle any Legal Proceeding without the prior written consent of the Company,
such consent not to be unreasonably withheld, conditioned or delayed, except
that, such Purchaser Party may settle a Legal Proceeding that is the subject of
a Third Party Notice without the Company’s prior written consent if the Company
does not assume the defense of such Legal Proceeding. If a claim for Losses (a
“Claim”) is to be made by any Purchaser Party not in connection with a Legal
Proceeding instituted by a third party, such Purchaser Party shall give written
notice (a “Claim Notice”) to the Company reasonably promptly after such
Purchaser Party becomes aware of any fact, condition or event giving rise to
Losses for which indemnification may be sought under this Section 4.6(c). If the
Company notifies the Purchaser Party that it does not dispute the Claim
described in such Claim Notice, the Losses identified in the Claim Notice shall
be conclusively deemed a liability of the Company. After any final judgment or
award shall have been rendered by a court, arbitration board or administrative
agency of competent jurisdiction, and the time in which to appeal therefrom has
expired, or a settlement shall have been consummated, or the Purchaser Party and
the Company shall have arrived at a mutually binding agreement with respect to a
Legal Proceeding hereunder, the Purchaser Party shall forward to the Company
notice of any sums due and owing by the Company pursuant to this Agreement with
respect to such matter and, unless the Company in good faith disputes any such
amounts, the Company shall promptly pay such amounts.
(d)    To the extent that an undertaking by the Company in this Section 4.6 may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of the Claims which is permissible by
Applicable Law.

ARTICLE V    MISCELLANEOUS

5.1    Termination. This Agreement may be terminated by the Purchaser by written
notice to the Company, if the Closing has not been consummated on or before
January 31, 2019; provided, however, that no such termination will affect the
right of any party to sue for any breach of this Agreement or any other
Transaction Document by the other party.

5.2    Fees and Expenses. All fees, expenses and other amounts incurred by the
Purchaser in connection with this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby, including reimbursement or
payment of all out-of-pocket expenses and reasonable attorneys’ fees, shall be
paid, by the Company at or prior to the Closing. The Company shall pay at or
prior to the Closing the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by the Company
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.

5.3    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4    Notices. Any and all notices, requests, consents, or other communications
or deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered by hand or via
facsimile by 5:30 p.m. (Eastern time) on a Business Day, (b) the next Business
Day after the date of transmission, if such notice or communication is delivered
by hand or via facsimile on a day that is not a Business Day or later than 5:30
p.m. (Eastern time) on any Business Day, (c) the 2nd Business Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given, if addressed as follows, or to such other address or addresses as
may have been furnished in writing by a party to another party pursuant to this
paragraph:
if to the Company, to:
Emergent Capital, Inc.
5355 Town Center Road, Suite 701
Boca Raton, FL 33486
Attention: Harvey Werblowsky, Esq.
Facsimile: (561) 995-4201
Email: hwerblowsky@emergentcapital.com
with a copy (which shall not constitute notice) to:
Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: James Carr, Esq.
Facsimile: (212) 808-7897
Email: Jcarr@kelleydrye.com
if to the Purchaser, at its address as set forth on its signature page.

5.5    Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

5.6    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. All references in this
Agreement to Sections, Schedules or Exhibits, unless otherwise expressed or
indicated are to the Sections, Schedules or Exhibits of this Agreement.

5.7    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.

5.8    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise expressly set forth in Section 4.6.

5.9    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof that
would require the application of the Laws of any other jurisdiction. Each party
agrees that all Legal Proceedings concerning the interpretations, enforcement
and defense of the Transactions (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or that such suit, action or proceeding is an
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR
ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. If either party shall commence
an action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

5.10    Survival. The representations, warranties, covenants and other
agreements contained herein shall survive the Closing and the delivery of the
Notes as applicable for the applicable statute of limitations.

5.11    Execution. This Agreement may be executed in counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

5.12    Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.13    Replacement of Notes. If any certificate, note or instrument evidencing
any Note is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate, note or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.

5.14    Remedies. In addition to being entitled to exercise all rights and
remedies provided herein or granted by Law, including recovery of damages, the
Purchaser and the Company will be entitled to seek specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

5.15    Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
(Signature Pages Follow)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.


COMPANY:
 
EMERGENT CAPITAL, INC.


By:


 
/s/ Patrick J. Curry


 
 
Name: Patrick J. Curry
 
 
Title: Chief Executive Officer






--------------------------------------------------------------------------------








PURCHASER:
 
IRONSIDES PARTNERS SPECIAL SITUATIONS MASTER FUND III L.P.


By:


 
Ironsides Partners Special Situations Fund III GP LLC, its General Partner


By:


 
/s/ Robert Knapp


 
 
Name:Robert Knapp
 
 
Title: Manager









Registered Name:    Ironsides Partners Special Situations Master Fund III L.P.


Address:    100 summer Street, Suite 2705
Boston, MA 02110
Attention: Robert Knapp
Facsimile: (617) 348-4146
Email: rknapp@ironsidespartners.com




Federal Tax ID:     _98-1386033___________








Copies of notices to be sent to:


Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Attention: Brett Lawrence and Thomas Shiah
Facsimile: (212) 806-6006
Email: blawrence@stroock.com; tshiah@stroock.com







--------------------------------------------------------------------------------






SCHEDULE 1
Purchase of Notes


Investor Name and Address
Principal Amount of Notes
Purchase Price for Notes
Ironsides Partners Special Situations Master Fund III L.P.
100 Summer Street, Suite 2705
Boston, MA 02110
Attn: Robert Knapp




$2,000,000.00


$1,500,000.00









--------------------------------------------------------------------------------








EXHIBIT A
LEGEND
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR THE SECURITIES LAWS OR “BLUE SKY” LAWS OF ANY STATE
AND HAS BEEN SOLD IN RELIANCE ON AN EXEMPTION PROVIDED IN THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS; THEREFORE, THIS NOTE MAY NOT BE
RESOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN
A TRANSACTION EXEMPTED FROM REGISTRATION UNDER THE SECURITIES ACT, APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS AND UNTIL ANY ADDITIONAL TRANSFER
RESTRICTIONS IN THE INDENTURE ARE SATISFIED.




